



EXHIBIT 10.5


REPAYMENT AGREEMENT
This Repayment Agreement (this “Agreement”) is made and entered into as of
December 15, 2016, by and between Joy Global Inc. (the “Company”) and [●] (the
“Executive”).
WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”), by and among the Company, Komatsu America Corp., a Georgia
corporation (“Parent”), Pine Solutions Inc., a newly formed wholly owned
subsidiary of Parent (“Merger Sub”), and, solely for the purposes specified
therein, Komatsu Ltd., a Japanese joint stock company (the “Merger Agreement”);
and
WHEREAS, on the terms and subject to the conditions set forth in the Merger
Agreement, Merger Sub will merge with and into the Company (the “Merger”), with
the Company surviving the Merger as a wholly owned subsidiary of Parent; and
WHEREAS, the Company anticipates that the closing of the Merger (the “Closing”)
will occur in calendar year 2017 (the date on which the Closing occurs, the
“Closing Date”); and
WHEREAS, the Executive was granted an award of nonqualified stock options with
respect to [●] shares of common stock of the Company, par value $1.00 per share
(“Common Stock”) on December 7, 2015 (the “2015 Option Award”), pursuant to the
Nonqualified Stock Option Agreement dated December 7, 2015 between the Company
and the Executive (the “2015 Option Agreement”), one-third of which vested on
December 7, 2016 and the remaining two-thirds of which are unvested as of the
date hereof (the “Accelerated Options”) and, if outstanding immediately prior to
the Closing, would be cancelled at the Closing in exchange for a cash payment in
accordance with the terms of the Merger Agreement; and
[WHEREAS, the Executive was granted an award of restricted stock units with
respect to [●] shares of Common Stock on December 5, 2016 (the “2016 RSU
Award”), pursuant to the Restricted Stock Unit Award Agreement dated December 5,
2016 between the Company and the Executive (the “2016 RSU Agreement”), one third
of which (the “Accelerated RSUs”) would vest, subject to continued employment,
on December 5, 2017 or upon an earlier qualifying termination of employment in
accordance with the terms of the 2016 RSU Agreement;]
WHEREAS, subject to the terms and conditions set forth herein, the Company
wishes to cause the Accelerated Options to be fully vested and exercisable
effective as of the Option Vesting Date (as hereinafter defined) [and the
Accelerated RSUs to be fully vested and settled effective as of the RSU Vesting
Date (as hereinafter defined);]
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Executive and the Company hereby agree as
follows:


1
        

--------------------------------------------------------------------------------





1.Accelerated Vesting of Options.
(a)    Vesting. Effective as of December 15, 2016 (the “Option Vesting Date”),
the Accelerated Options will vest and become exercisable in full.
(b)    Forfeiture; Repayment Obligation. If the Executive’s employment with the
Company terminates for any reason other than the Executive’s death or Disability
(as defined in the Joy Global Inc. 2007 Stock Incentive Plan), then:
(i)    any Accelerated Options that remain outstanding and vested at the time of
such termination of employment which would not have become vested on or prior to
such termination of employment pursuant to the terms of the 2015 Option
Agreement, shall be immediately forfeited; and
(ii)    with respect to any Accelerated Options exercised by the Executive prior
to such termination of employment which would not have become vested on or prior
to such termination of employment pursuant to the terms of the 2015 Option
Agreement, the Executive shall be obligated to repay the gross amount of the
income recognized by the Executive as a result of such exercise to the Company
within 10 business days following the termination of Executive’s employment with
the Company.
2.    [Accelerated Vesting of RSUs.
(a)    Vesting. Subject to receipt of prior written consent from Parent in
accordance with the terms of the Merger Agreement, on or about December 20, 2016
(the “RSU Vesting Date”) the Accelerated RSUs will vest and immediately be
settled in shares of Common Stock, subject to applicable tax withholding.
Notwithstanding the foregoing, the RSU Vesting Date shall not occur and the
preceding provisions of this Section 2(a) shall not apply unless on or prior to
the day immediately preceding the RSU Vesting Date (the “Latest Exercise Date”)
the Executive has exercised all of the stock options granted to the Executive by
the Company (including, without limitation the Accelerated Options) with a
per-share exercise price that is less than the then closing price of Common
Stock on the New York Stock Exchange on the Latest Exercise Date (the
“In-the-Money Options”).
(b)    Forfeiture; Repayment Obligation. If the Executive’s employment with the
Company terminates for any reason other than the Executive’s death or Disability
and the Accelerated RSUs would not have vested on or prior to such date in
accordance with their terms, then the Executive shall be obligated to repay the
gross amount of the income recognized by the Executive as a result of the
settlement of the Accelerated RSUs to the Company within 10 business days
following such termination of the Executive’s employment.]
3.    Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the State
of Delaware, without regard to its conflict of law rules.


2
        

--------------------------------------------------------------------------------





4.    Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the Executive and the Company with regard to the subject
matter hereof and supersedes any and all prior agreements, whether written or
oral, between the parties regarding the accelerated vesting of the Accelerated
Options, the exercise of the In-the-Money Options, [the accelerated vesting and
payment of the Accelerated RSUs,] and the Executive’s repayment obligations with
respect to the Accelerated Options [and Accelerated RSUs]. This Agreement may be
amended or modified only with the written consent of the Executive and the
Company. No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.
5.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Company:


Joy Global Inc.
100 East Wisconsin Avenue, Suite 2780
Milwaukee, WI 53202
Attention: Corporate Secretary
Facsimile: 414-319-8510


If to the Executive, to the address then on file with the Company for the
Executive.


6.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
7.    Effect of the Agreement. This Agreement constitutes an amendment to the
2015 Option Agreement [and an amendment to the 2016 RSU Agreement].




[Signature page follows.]


3
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused it
to be executed on their behalf as of the date first above written.
JOY GLOBAL INC.


By: _____________________________________
      Name:
      Title:


EXECUTIVE


By: ______________________________________
      Name:









        